DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0264], reference is made to aspect 4 which is not present in the disclosure.
Paragraph [0270], it is assumed that an error has occurred with an automation system that has resulted in the typo “ERROR! Reference source not found.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nammi et al. (hereinafter NAMMI #III) US 2018/0324815 A1. 

Regarding claim 21, NAMMI #III discloses a method for wireless communications at a base station, comprising: determining one or more channel state parameters associated with one or more reference signals communicated over a channel (NAMMI #III, paragraph [0047], see network node processing channel state information to determine transmission scheduling parameters; paragraph [0043], see UE transmitting CSI based on reference signal); 
receiving, from a user equipment (UE), a message comprising an indication of one or more preprocessed decoder parameters associated with a downlink channel decoder of the UE (NAMMI #III, paragraph [0048], see network node can decode the CSI feedback received from the UE; noted: decoding parameters); 
determining, based at least in part on the indication of the one or more preprocessed decoder parameters, one or more adjustment values associated with the one or more channel state parameters (NAMMI #III, paragraph [0048], see network node used the decodes CSI feedback to determine a suitable transmission protocol, power, physical resources blocks, etc.); and 
transmitting, to the UE, a downlink transmission based at least in part on the one or more adjustment values associated with the one or more channel state parameters (NAMMI #III, paragraph [0049], see transmitting the parameters to the UE via downlink control and thereafter communicate with the UE).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (hereinafter NAMMI #I) US 2018/0198548 A1 in view of Nammi et al. (hereinafter NAMMI #II) US 2018/0234204 A1 and further in view of Hu et al. (hereinafter HU) WO 2015/165514 A1.
Regarding Claim 1, NAMMI #I teaches:
A method for wireless communications at a user equipment (UE), (Fig. 1, see UE) comprising: receiving, from a base station (Fig. 1, see network node), one or more channel state information reference signals for a downlink channel (NAMMI #I, paragraph [0061], see a description block diagram for a message sequence between a network node and user equipment where the UE is receiving a reference signal from the node, which can be a used to compute channel state information, from a network node; noted: as stated in paragraph [0030], a network node can be a base station);
measuring one or more first channel state parameters of the one or more channel state information reference signals (NAMMI #I, paragraph [0061], see computation of parameters needed for the channel sate information); and
transmitting, to the base station, the one or more adjustment values for the one or more first channel state parameters (NAMMI #I, paragraph [0062], see UE transmitting CSI report to the network node).
NAMMI #I does not explicitly disclose: 
detecting, from a downlink channel decoder, one or more preprocessed decoder parameters associated with a downlink transmission received on the downlink channel; and
determining, using one or more signal processing operations and based at least in part on the one or more preprocessed decoder parameters, one or more adjustment values for the one or more first channel state parameters.
However, NAMMI #II teaches:
detecting, from a downlink channel decoder, one or more preprocessed decoder parameters associated with a downlink transmission received on the downlink channel (NAMMI #II, FIG. 1 and 4, see network device sending reference signal to mobile device and processor in the mobile device; paragraph [0021], see mobile device receiving a first parameter used to decode the downlink channel at the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for facilitating interference cancellation for New Radio mixed numerology operations disclosed in NAMMI #I with the method for sending data comprising downlink control data and decoding parameters disclosed in NAMMI #II. The motivation would have been to provide link adaption gains to the downlink control channel (NAMMI #II, paragraph [0024]).
NAMMI #I as modified by NAMMI #II does not explicitly disclose:
determining, using one or more signal processing operations and based at least in part on the one or more preprocessed decoder parameters, one or more adjustment values for the one or more first channel state parameters.
However, HU teaches:
determining, using one or more signal processing operations and based at least in part on the one or more preprocessed decoder parameters, one or more adjustment values for the one or more first channel state parameters (HU, paragraph [0012], see received block information rate correlation value based on fast link adaption algorithm  for channel state information using on transmission parameter information which is used to compute an adjustment factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Regarding claim 2, NAMMI #I as modified by NAMMI #II and further modified by HU teaches the method of claim 1, wherein:
transmitting the one or more adjustment values comprises transmitting one or more second channel state parameters associated with the one or more channel state information reference signals (NAMMI #II, paragraph [0021], see second coreset indication comprises a second parameter used to decode; [0035], see CSI report reference signals),
the one or more second channel state parameters comprising the one or more adjustment values (HU, paragraph [0012], see filtered CSI generated based on adjustment factor),
the method further comprising: receiving, from the base station, one or more downlink data transmissions based at least in part on the one or more second channel state parameters (NAMMI #II, FIG. 7 and paragraph [0052], see second data indicating the second downlink control channel sent from the modification component 704 on the network device 102 a second parameter to the mobile device 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed ( HU, paragraph [0002]-[0009]).

Regarding claim 3, NAMMI #I as modified by NAMMI #II and further modified by HU teaches the method of claim 1, wherein: 
The method of claim 1, wherein determining the one or more adjustment values comprises: determining, using a first signal processing operation, that the one or more first channel state parameters can be adjusted to increase throughput based at least in part on the one or more preprocessed decoder parameters (HU, paragraph [0012], see block error rate target tracking algorithm calculates a set of link throughput values corresponding to a set of CSI values to increase maximum link throughput; paragraph [0058], see demodulation and decoding process for separate cell reference signals followed by computation of channel quality metrics; noted: decoding requires preprocessing of decoding parameters and computed); and
determining, using a second signal processing operation, the one or more adjustment values for the one or more first channel state parameters (HU, paragraph [0012], see second stage enhanced slow link adaption using a CSI history buffer; noted: using a history buffer inherently teaches a first and second channel state parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Regarding claim 5, NAMMI #I as modified by NAMMI #II and further modified by HU teaches the method of claim 1, wherein: 
determining that the one or more first channel state parameters can be adjusted comprises using a machine learning operation implemented by a neural network operation to determine that a modulation and coding scheme that is higher than a granted modulation and coding scheme associated with the downlink transmission passes a cyclic redundancy check (NAMMI #II, paragraph [0039], see link adaptation based on channel conditions and transmitting higher modulation and/or code rate when condition are good; paragraph [0038], see downlink control information coding can include redundancy version; paragraph [0110], see methods described can be executed through a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed ( HU, paragraph [0002]-[0009]).

Regarding claim 9, NAMMI #I as modified by NAMMI #II and further modified by HU teaches the method of claim 1, wherein: 
the one or more preprocessed decoder parameters comprise one or more statistical values of one or more decoder metrics (NAMMI #II, paragraph [0055], channel state information is sent periodically and observes the channel quality indices over a period of time, modulation, code rate and frozen bit locations for the particular device).

Regarding claim 10, NAMMI #I as modified by NAMMI #II and further modified by HU teaches the method of claim 1, wherein: 
detecting the one or more preprocessed decoder parameters comprises detecting the one or more preprocessed decoder parameters for each slot of the downlink transmission (NAMMI #II, paragraph [0042], see slot structure containing parameters known by the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #II and further in view of HU as applied to claim 1 above, and in further view of Fliess et al. (hereinafter FLIESS) US 2020/0267524 A1.
 NAMMI #I as modified by NAMMI #II and further modified by HU does not explicitly disclose the method of claim 3, wherein: 
the first signal processing operation comprises a first machine learning operation, and the second signal processing operation comprises a second machine learning operation.
However, FLIESS teaches:
the first signal processing operation comprises a first machine learning operation, and the second signal processing operation comprises a second machine learning operation (FLIESS, Paragraph [0065], see refining processor by self-learning UE using statistics of transmission and reception with machine learning; paragraph [0032], see UE decodes the DCI by monitoring multiple candidates by aggregation and repetition; noted: repetition of the entire process would include additional machine learning operations, including a second machine learning operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the method for reducing false positive detection in NB-IoT downlink control channel in FLIESS. The motivation would have been to provides a reliable method for detecting false positives in NPDCCH detection to avoid UL and DL scheduling mismatch (FLIESS, paragraph [0037]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #II and further in view of HU as applied to claim 3 above, and further in view of Hariharan et al. (hereinafter HARIHARAN) US 2020/0127901 A1. 
Regarding claim 6, NAMMI #I as modified by NAMMI #II and further modified by HU does not explicitly disclose the method of claim 3, wherein: 
determining the one or more adjustment values comprises using a machine learning operation implemented by an online iterative process to calculate one or more expected spectral efficiency values for one or more respective modulation and coding schemes associated with the downlink transmission.
However, HARIHARAN teaches:
determining the one or more adjustment values comprises using a machine learning operation implemented by an online iterative (paragraph [0081], see cloud-based machine learning) process to calculate one or more expected spectral efficiency values for one or more respective modulation and coding schemes associated with the downlink transmission (HARIHARAN, FIG. 2A and 2B, see telemetry data being processed to determine quality issues and adjustment and comparison of telemetry data; paragraph [0081], see telemetry data can provide time-frequency characteristics and spatial characteristics; paragraph [0065], see adjusting telemetry data values; paragraph [0062], see adjusted features can include modulation and coding schemes; noted: telemetry data based on time-frequency and spatial characteristics and providing adjustments requires calculation of parameters for spectral efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the system for network analysis in HARIHARAN. The motivation would have been the need to detect uplink quality degradation and identify potential root causes (HARIHARAN, paragraph [0005]).

Regarding claim 7, NAMMI #I as modified by NAMMI #II and HU and further modified by HARIHARAN teaches the method of claim 6, wherein:
determining the one or more adjustment values comprises setting a target spectrum efficiency based at least in part on the one or more respective modulation and coding schemes (HARIHARAN, paragraph [0081], see telemetry data can provide time-frequency characteristics and spatial characteristics; [0062], see adjusted features can include modulation and coding schemes), and 
 the one or more respective modulation and coding schemes comprise a granted modulation and coding scheme, a modulation and coding scheme that is lower than the granted modulation and coding scheme, and a modulation and coding scheme that is higher than the granted modulation and coding scheme (HU, paragraph [0062], see quadrature phase shift keyed modulation, 16 symbol quadrature amplitude modulation and 64 symbol QAM; noted: if in 16QAM there is a lower and high modulation and coding scheme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the system for network analysis in HARIHARAN. The motivation would have been the need to detect uplink quality degradation and identify potential root causes (HARIHARAN, paragraph [0005]).

Regarding claim 8, NAMMI #I as modified by NAMMI #II and HU and further modified by HARIHARAN teaches the method of claim 6, wherein:
transmitting the one or more adjustment values comprises transmitting a channel state information report comprising the one or more adjustment values (HU, paragraph [0012], see received block information rate correlation value based on fast link adaption algorithm  for channel state information using on transmission parameter information which is used to compute an adjustment factor),
the one or more adjustment values being based at least in part on at least one of the one or more expected spectral efficiency values (HARIHARAN, paragraph [0081], see telemetry data can provide time-frequency characteristics and spatial characteristics; paragraph [0065], see adjusting telemetry data values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the system for network analysis in HARIHARAN. The motivation would have been the need to detect uplink quality degradation and identify potential root causes (HARIHARAN, paragraph [0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #III and further in view of Timo et al. (hereinafter TIMO) US 2022/0149904 A1. NAMMI #I teaches:
A method for wireless communications at a base station, comprising: receiving, from a user equipment (UE), one or more [sounding] reference signals for an uplink channel (NAMMI #I, FIG. 1 and paragraph [0057], see network node 104 receiving a reference signal from the UE 102);
measuring one or more first channel state parameters of the one or more [sounding] reference signals (NAMMI #I, paragraph [0057], see estimation of condition of the channel from the reference signal sent from the UE);
determining, using one or more signal processing operations and based at least in part on one or more preprocessed decoder parameters, one or more adjustment values for the one or more first channel state parameters (NAMMI #I, paragraph [0057], see network node adjusting the beamforming and changing parameters based the estimated channel conditions); and
transmitting, to the UE, the one or more adjustment values for the one or more first channel state parameters (NAMMI #I, paragraph [0057], see network node transmitting a better beam to the UE).
NAMMI #I does not explicitly disclose:
decoding one or more uplink transmissions received from the UE.
However, NAMMI #III discloses:
decoding one or more uplink transmissions received from the UE (NAMMI #III, paragraph [0075], see operations at network node device decoding channel state information feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for facilitating interference cancellation for New Radio mixed numerology operations disclosed in NAMMI #I with the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III. The motivation would have been to account for high doppler conditions by determining a metric that results in improved performance of a MIMO system (NAMMI #III, paragraph [0052]).
NAMMI #1 as modified by NAMMI #III does not explicitly disclose:
sounding reference signal.
However, 
sounding reference signal (TIMO, paragraph [0306], see sounding reference signal used by base station from uplink and uses it to perform optimization of compressed or uncompressed information; paragraph [0211], see channel state information determined by decompressing channel state  information that has been compressed; paragraph [0132], see downlink channel estimate using downlink reference signals that are compressed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement method for facilitating interference cancellation for New Radio mixed numerology operations with a system for multi-antenna transmission protocols for high doppler conditions as disclosed in NAMMI #I as further modified by NAMMI #III with the system for compressing and decompressing of downlink channel estimates by TIMO. The motivation would have been that using sounding signals allows the UE to function in a system with compression without having a decompressor on the UE (TIMO, paragraph [0307]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I as view of NAMMI #III and further in view of TIMO as applied to claim 11 above, and further in view of NAMMI #II. 
NAMMI #I as modified by NAMMI #III and as further modified by TIMO teaches the method of claim 11, wherein:
transmitting the one or more adjustment values comprises transmitting one or more second channel state parameters associated with the one or more sounding reference signals (TIMO, paragraph [0306], see sounding reference signal used by base station from uplink and uses it to perform optimization of compressed or uncompressed information; paragraph [0211], see channel state information determined by decompressing channel state  information that has been compressed; paragraph [0132], see downlink channel estimate using downlink reference signals that are compressed), 
NAMMI #1 as modified by NAMMI #III and as further modified by TIMO does not explicitly disclose:
the one or more second channel state parameters comprising the one or more adjustment values, the method further comprising: receiving, from the UE, one or more uplink data transmissions based at least in part on the one or more second channel state parameters.
However, NAMMI #II teaches:
the one or more second channel state parameters comprising the one or more adjustment values, the method further comprising: receiving, from the UE, one or more uplink data transmissions based at least in part on the one or more second channel state parameters (NAMMI #II, paragraph [0052], see sending second data indicating the second downlink control channel with the second parameter to the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for facilitating interference cancellation for New Radio mixed numerology operations with a multi-antenna transmission protocols for high doppler conditions and a system for compressing and decompressing of downlink channel estimates as disclosed in NAMMI #I as modified by NAMMI #II and as further modified by TIMO with the method for sending data comprising downlink control data and decoding parameters disclosed in NAMMI #II. The motivation would have been to provide link adaption gains to the downlink control channel (NAMMI #II, paragraph [0024]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #III and further in view of TIMO as applied to claim 11 above, and in further view of HU. 
NAMMI #I as modified by NAMMI #III and as further modified by TIMO teaches the method of claim 11 but does not explicitly disclose the method of claim 11, wherein:
determining the one or more adjustment values comprises: determining, using a first signal processing operation, that the one or more first channel state parameters can be adjusted to increase throughput based at least in part on the one or more preprocessed decoder parameters; and
determining, using a second signal processing operation, the one or more adjustment values for the one or more first channel state parameters.
However, HU teaches:
determining the one or more adjustment values comprises: determining, using a first signal processing operation, that the one or more first channel state parameters can be adjusted to increase throughput based at least in part on the one or more preprocessed decoder parameters (HU, paragraph [0012], see block error rate target tracking algorithm calculates a set of link throughput values corresponding to a set of CSI values to increase maximum link throughput); and
determining, using a second signal processing operation, the one or more adjustment values for the one or more first channel state parameters (HU, paragraph [0012], see second stage enhanced slow link adaption using a CSI history buffer; noted: using a history buffer inherently teaches a first and second channel state parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for facilitating interference cancellation for New Radio mixed numerology operations with a multi-antenna transmission protocols for high doppler conditions and a system for compressing and decompressing of downlink channel estimates as disclosed in NAMMI #I as modified by NAMMI #II and as further modified by TIMO with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Claims 14-16  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #II and further in view of NAMMI #III. 
Regarding claim 14, NAMMI #I teaches:
A method for wireless communication at a user equipment (UE), comprising: determining one or more channel state parameters associated with one or more reference signals communicated over a channel (NAMMI #I, paragraph [0061], see reference signal received by UE that UE uses to compute channel state information);
NAMMI #I does not explicitly disclose:
detecting, from a downlink channel decoder, one or more preprocessed decoder parameters associated with communication over the channel; and
transmitting, to a base station, a message comprising an indication of the one or more preprocessed decoder parameters based at least in part on determining the one or more channel state parameters and detecting the one or more preprocessed decoder parameters.
However, NAMMI #II teaches:
detecting, from a downlink channel decoder, one or more preprocessed decoder parameters associated with communication over the channel (NAMMI #II, paragraph [0021], see mobile device receiving a first parameter used to decode the downlink channel at the mobile device; noted downlink decoding the downlink channel requires a downlink channel decoder; paragraph [0022], see mobile device uses decoded first parameter used to indicate a first coreset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for facilitating interference cancellation for New Radio mixed numerology operations disclosed in NAMMI #I with the method for sending data comprising downlink control data and decoding parameters disclosed in NAMMI #II. The motivation would have been to provide link adaption gains to the downlink control channel (NAMMI #II, paragraph [0024]).
NAMMI #I as modified by NAMMI #II does not explicitly disclose:
transmitting, to a base station, a message comprising an indication of the one or more preprocessed decoder parameters based at least in part on determining the one or more channel state parameters and detecting the one or more preprocessed decoder parameters.
However, NAMMI #III teaches:
transmitting, to a base station, a message comprising an indication of the one or more preprocessed decoder parameters based at least in part on determining the one or more channel state parameters and detecting the one or more preprocessed decoder parameters (NAMMI #III, paragraph [0047], see transmission of CSI feedback by UE and determine transmission scheduling parameters comprising modulation and coding parameters applicable to commination to the particular UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III. The motivation would have been to account for high doppler conditions by determining a metric that results in improved performance of a MIMO system (NAMMI #III, paragraph [0052]).

Regarding claim 15, NAMMI #I as modified by NAMMI #II and further modified by 
NAMMI #III teaches the method of claim 14, further comprising:
determining, using one or more signal processing operations, that the one or more channel state parameters can be adjusted to increase throughput based at least in part on the one or more preprocessed decoder parameters, wherein transmitting the message comprises transmitting an indication of the determining (NAMMI #II, paragraph [0039], see link adaptation based on channel conditions and transmitting higher modulation and/or code rate when condition are good; paragraph [0042], see decoding the downlink control channel; paragraph [0050], see mobile device can send a channel quality indictor to the network device).
Regarding claim 16, NAMMI #I as modified by NAMMI #II and further modified by NAMMI #III teaches the method of claim 15, wherein:
determining that the one or more channel state parameters can be adjusted comprises using a machine learning operation implemented by a neural network operation to determine that a modulation and coding scheme that is higher than a granted modulation and coding scheme associated with communications over the channel passes a cyclic redundancy check (NAMMI #II, paragraph [0039], see link adaptation based on channel conditions and transmitting higher modulation and/or code rate when condition are good; paragraph [0038], see downlink control information coding can include redundancy version; paragraph [0110], see methods described can be executed through a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III. The motivation would have been to account for high doppler conditions by determining a metric that results in improved performance of a MIMO system (NAMMI #III, paragraph [0052]).

Regarding claim 18, NAMMI #I as modified by NAMMI #II and further modified by NAMMI #III teaches the method of claim 14, wherein:
the one or more reference signals comprise one or more channel state information reference signals, the method further comprising receiving, from the base station, the one or more channel state information reference signals (NAMMI #I, paragraph [0063], see CSI-RS that is user equipment specific),
determining one or more channel state parameters is based at least in part on receiving the one or more channel state information reference signals and measuring the one or more channel state information reference signals (NAMMI #I, paragraph [0057], see network node receiving reference signal and using it to estimate channel conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters as disclosed in NAMMI #I as modified by NAMMI #II with the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III. The motivation would have been to account for high doppler conditions by determining a metric that results in improved performance of a MIMO system (NAMMI #III, paragraph [0052]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #II and further in view of NAMMI #III, as applied to claim 15 above, and further in view of HU. 
NAMMI #I as modified by NAMMI #II and further modified by NAMMI #III do not explicitly disclose the method of claim 15, wherein:
transmitting the indication of the determining comprises transmitting a quantized report that includes a negative acknowledgement or a positive acknowledgement.
However, HU teaches:
transmitting the indication of the determining comprises transmitting a quantized report that includes a negative acknowledgement or a positive acknowledgement (HU, paragraph [0074], see history buffers for channel quality index containing acknowledgement and negative acknowledgement results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters with multi-antenna transmission protocols for high doppler conditions as disclosed in NAMMI #I as modified by NAMMI #II and further modified by NAMMI #II with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #I in view of NAMMI #II and further in view of NAMMI #III as applied to claim 14 above, and further in view of TIMO. 
Regarding claim 19, NAMMI as modified by NAMMI #II and further modified by NAMMI #III does not explicitly disclose the method of claim 14, wherein:
The method of claim 14, wherein: the one or more reference signals comprise one or more sounding reference signals, the method further comprising transmitting, to the base station, the one or more sounding reference signals, determining one or more channel state parameters is based at least in part on transmitting the one or more sounding reference signals.
However, TIMO teaches:
The method of claim 14, wherein: the one or more reference signals comprise one or more sounding reference signals, the method further comprising transmitting, to the base station, the one or more sounding reference signals, determining one or more channel state parameters is based at least in part on transmitting the one or more sounding reference signals (TIMO, paragraph [0306], see sounding reference signal used by base station from uplink and uses it to perform optimization of compressed or uncompressed information; paragraph [0211], see channel state information determined by decompressing channel state  information that has been compressed; paragraph [0132], see downlink channel estimate using downlink reference signals that are compressed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters with multi-antenna transmission protocols for high doppler conditions as disclosed in NAMMI #I as modified by NAMMI #II and further modified by NAMMI #II with the system for compressing and decompressing of downlink channel estimates by TIMO. The motivation would have been that using sounding signals allows the UE to function in a system with compression without having a decompressor on the UE (TIMO, paragraph [0307]).

Regarding claim 20, NAMMI as modified by NAMMI #II and further modified by NAMMI #III does not explicitly disclose the method of claim 14, wherein:
transmitting the indication of the one or more preprocessed decoder parameters comprises transmitting the one or more preprocessed decoder parameters comprising one or more statistical values of one or more decoder metrics.
However, TIMO teaches:
transmitting the indication of the one or more preprocessed decoder parameters comprises transmitting the one or more preprocessed decoder parameters comprising one or more statistical values of one or more decoder metrics (TIMO, paragraph [0250], see compressed CSI parameters can be learned or periodically updated by the base station that exploits channel measurements, including multipath statistics; paragraph [0252], see UE can use cost function to collect statistics on the compression performance to report to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters with multi-antenna transmission protocols for high doppler conditions as disclosed in NAMMI #I as modified by NAMMI #II and further modified by NAMMI #II with the system for compressing and decompressing of downlink channel estimates by TIMO. The motivation would have been that using sounding signals allows the UE to function in a system with compression without having a decompressor on the UE (TIMO, paragraph [0307]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #III as applied to claim 21 above, in view of HU.
Regarding claim 22, NAMMI #III does not explicitly disclose the method of claim 21, wherein:
determining the one or more adjustment values associated with the one or more channel state parameters comprises using one or more signal processing operations, and
the downlink transmission is based at least in part on one or more second channel state parameters for the one or more reference signals, the one or more second channel state parameters comprising the one or more adjustment values associated with the one or more channel state parameters.
However, HU teaches:
determining the one or more adjustment values associated with the one or more channel state parameters comprises using one or more signal processing operations (HU, paragraph [0072], see CQI adjustment factor that is adjusted through a loop that uses ACK/NAK, SRF values, and BLER target), and
the downlink transmission is based at least in part on one or more second channel state parameters for the one or more reference signals, the one or more second channel state parameters comprising the one or more adjustment values associated with the one or more channel state parameters (HU, paragraph [0057], see data and selected parameters are used in a downlink transmission 102; paragraph [0058], see  transmitter receives CSI over uplink where it is used along with its own configuration to adjust the transmission scheme for down link).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Regarding claim 23, NAMMI #III does not explicitly disclose the method of claim 21, wherein:
determining the one or more adjustment values comprises: determining, using a first signal processing operation, that the one or more channel state parameters can be adjusted to increase throughput based at least in part on the one or more preprocessed decoder parameters; and
determining, using a second signal processing operation, the one or more adjustment values associated with the one or more channel state parameters.
However, HU teaches:
determining the one or more adjustment values comprises: determining, using a first signal processing operation, that the one or more channel state parameters can be adjusted to increase throughput based at least in part on the one or more preprocessed decoder parameters (HU, paragraph [0057], see link adaption using a loop that evaluates channel quality using reference signals and then using fast link adaption in conjunction with slow link adaptation to improve throughput; paragraph [0058], see decoding process 206 extracts control information and transmitted data along with transmission status information which is used to compute channel metrics); and
determining, using a second signal processing operation, the one or more adjustment values associated with the one or more channel state parameters (HU, paragraph [0057], see base station doing processing to adapt link parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III with the method for enhanced slow link adaptation disclosed in HU. The motivation would have been to address the problems with link adaption related to untimely and inefficient CQI resulting from independent SINR and RBIR and pre-defined BLER target are addressed (HU, paragraph [0002]-[0009]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #III in view of HU as applied to claim 23 above, and further in view of FLIESS. 
NAMMI #III as modified by HU does not explicitly disclose the method of claim 23, wherein:
the first signal processing operation comprises a machine learning operation, and the second signal processing operation comprises a machine learning operation.
However, FLIESS teaches:
the first signal processing operation comprises a machine learning operation, and the second signal processing operation comprises a machine learning operation (FLEISS, paragraph [0065], see refining processor by self-learning UE using statistics of transmission and reception with machine learning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the method for reducing false positive detection in NB-IoT downlink control channel in FLIESS. The motivation would have been to provides a reliable method for detecting false positives in NPDCCH detection to avoid UL and DL scheduling mismatch (FLIESS, paragraph [0037]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #III in view of HU as applied to claim 23 above, and further in view of NAMMI #II. 
NAMMI #II as modified by HU does not explicitly disclose the method of claim 23, wherein:
determining that the one or more channel state parameters can be adjusted comprises using a machine learning operation implemented by a neural network operation to determine that a modulation and coding scheme that is higher than a granted modulation and coding scheme associated with communications over the channel passes a cyclic redundancy check.
However, NAMMI #II teaches:
determining that the one or more channel state parameters can be adjusted comprises using a machine learning operation implemented by a neural network operation to determine that a modulation and coding scheme that is higher than a granted modulation and coding scheme associated with communications over the channel passes a cyclic redundancy check (NAMMI #II, paragraph [0039], see link adaptation based on channel conditions and transmitting higher modulation and/or code rate when condition are good; paragraph [0038], see downlink control information coding can include redundancy version; paragraph [0110], see methods described can be executed through a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the system for multi-antenna transmission protocols for high doppler conditions with a method for enhanced slow link adaptation as disclosed in NAMMI #III modified by HU with the method for sending data comprising downlink control data and decoding parameters disclosed in NAMMI #II. The motivation would have been to provide link adaption gains to the downlink control channel (NAMMI #II, paragraph [0024]).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #III in view of HU as applied to claim 23 above, and further in view of HARIHARAN. 
Regarding claim 26, NAMMI #II as modified by HU does not explicitly disclose the method of claim 23, wherein:
determining the one or more adjustment values comprises using a machine learning operation implemented by an online iterative process to calculate one or more expected spectral efficiency values for one or more respective modulation and coding schemes associated with communications over the channel.
However, HARIHARAN teaches:
determining the one or more adjustment values comprises using a machine learning operation implemented by an online iterative process (see cloud-based machine learning; paragraph [0081]) to calculate one or more expected spectral efficiency values for one or more respective modulation and coding schemes associated with communications over the channel (HARIHARAN, FIG. 2A and 2B, see telemetry data being processed to determine quality issues and adjustment and comparison of telemetry data; paragraph [0094], see cloud-based machine learning; paragraph [0081], see telemetry data can provide time-frequency characteristics and spatial characteristics; paragraph [0065], see adjusting telemetry data values; paragraph [0062], see adjusted features can include modulation and coding schemes; noted: telemetry data based on time-frequency and spatial characteristics and providing adjustments requires calculation of parameters for spectral efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the system for network analysis in HARIHARAN. The motivation would have been the need to detect uplink quality degradation and identify potential root causes (HARIHARAN, paragraph [0005]).

Regarding claim 27, NAMMI #II as modified by HU and as further modified by HARIHARAN teaches the method of claim 26, wherein: 
determining the one or more adjustment values comprises setting a target spectrum efficiency based at least in part on the one or more respective modulation and coding schemes (HARIHARAN, paragraph [0081], see telemetry data can provide time-frequency characteristics and spatial characteristics; [0062], see adjusted features can include modulation and coding schemes), and 
the one or more respective modulation and coding schemes comprise a granted modulation and coding scheme, a modulation and coding scheme that is higher than the granted modulation and coding scheme, and a modulation and coding scheme that is lower than the granted modulation and coding scheme (HU, Paragraph [0062], see quadrature phase shift keyed modulation, 16 symbol quadrature amplitude modulation and 64 symbol QAM; noted: if in 16QAM there is a lower and high modulation and coding scheme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the method for interreference canceling with downlink control data and decoding parameters and enhanced slow link adaptation as disclosed in NAMMI #I as modified by NAMMI #II and further modified by HU with the system for network analysis in HARIHARAN. The motivation would have been the need to detect uplink quality degradation and identify potential root causes (HARIHARAN, paragraph [0005]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #III as applied to claim 21 above, in view of NAMMI #I. 
NAMMI #III does not explicitly disclose the method of claim 21, wherein: 
the one or more reference signals comprise one or more channel state information reference signals, the method further comprising transmitting, to the UE, the one or more channel state information reference signals, 
determining one or more channel state parameters is based at least in part on transmitting the one or more channel state information reference signals.
However, NAMMI #I discloses: 
the one or more reference signals comprise one or more channel state information reference signals, the method further comprising transmitting, to the UE, the one or more channel state information reference signals (NAMMI #I, Paragraph [0063], see CSI-RS that is user equipment specific), 
determining one or more channel state parameters is based at least in part on transmitting the one or more channel state information reference signals (NAMMI #I, paragraph [0057], see network node receiving reference signal and using it to estimate channel conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III with the method for facilitating interference cancellation for New Radio mixed numerology operations disclosed in NAMMI #I. The motivation would have been the need to address problems with interference by using cancellation when using mixed numerology operations (NAMMI #I, paragraph [0027]).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over NAMMI #III as applied to claim 21 above, in view of TIMO.
Regarding claim 29, NAMMI #III does not explicitly disclose the method of claim 21, wherein:
the one or more reference signals comprise one or more sounding reference signals, the method further comprising receiving, from the UE, the one or more sounding reference signals, determining one or more channel state parameters is based at least in part on receiving the one or more sounding reference signals and measuring the one or more sounding reference signals.
However, TIMO teaches:
the one or more reference signals comprise one or more sounding reference signals, the method further comprising receiving, from the UE, the one or more sounding reference signals, determining one or more channel state parameters is based at least in part on receiving the one or more sounding reference signals and measuring the one or more sounding reference signals (TIMO, paragraph [0306], see sounding reference signal sent by base station from the base station’s uplink channel with the UE and uses it to perform optimization of compressed or uncompressed information; paragraph [0211], see channel state information determined by decompressing channel state  information that has been compressed; paragraph [0132], see downlink channel estimate using downlink reference signals that are compressed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III with the system for compressing and decompressing of downlink channel estimates by TIMO. The motivation would have been that using sounding signals allows the UE to function in a system with compression without having a decompressor on the UE (TIMO, paragraph [0307]).

Regarding claim 30, NAMMI #III does not explicitly disclose the method of claim 21, wherein:
receiving the message comprising an indication of the one or more preprocessed decoder parameters comprises receiving the one or more preprocessed decoder parameters comprising one or more statistical values of one or more decoder metrics.
However, TIMO teaches:
receiving the message comprising an indication of the one or more preprocessed decoder parameters comprises receiving the one or more preprocessed decoder parameters comprising one or more statistical values of one or more decoder metrics (TIMO, paragraph [0250], see compressed CSI parameters can be learned or periodically updated by the base station that exploits channel measurements, including multipath statistics; paragraph [0252], see UE can use cost function to collect statistics on the compression performance to report to the base station; paragraph [0259], see CSI parameters are decoded based on a codebook configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the system for multi-antenna transmission protocols for high doppler conditions disclosed in NAMMI #III with the system for compressing and decompressing of downlink channel estimates by TIMO. The motivation would have been that using sounding signals allows the UE to function in a system with compression without having a decompressor on the UE (TIMO, paragraph [0307]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473